EXAMINER’S COMMENT
	Claims 35-48, 50, 52-54 and 56 are allowed. 
	The drawings filed 10/31/2019 are accepted. 

REASONS FOR ALLOWANCE 
	The prior art fails to reasonably teach the process as recited in independent claim 35. The closest prior art to Speybroek is sieved after the bioactive agent is loaded onto the silica particles and requires the loading of very slightly soluble or insoluble bioactive compounds while the method of the instant invention is crystalline, amorphous or oil compounds can be loaded in the particles. 
The instant process allows for selection of a narrow size distributions of particles with a GSD of less than 2.5 or 1.5 prior to loading of or attaching a bioactive compound to the particles. This improves monodispersion of the particles size and enables controlling the site of deposition of the particles to the lung. Separation by size prior to loading improves the yield and efficiency and higher amounts of bioactive compound can be presented. 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615